October 13, 2011




                                    JUDGMENT

                        The Fourteenth Court of Appeals
                              JOHN GIRALDO, Appellant

NO. 14-10-00780-CV                        V.

                        JUAN J. JIMENEZ PAVIA, Appellee
                               ____________________
       This cause, an appeal from the judgment in favor of appellee, Juan J. Jimenez
Pavia, signed April 20, 2010, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in its award of attorney's fees. We
therefore order that the portions of the judgment awarding attorney's fees to appellee are
REVERSED and ordered severed and REMANDED for proceedings in accordance with
this court's opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.